Exhibit 10.6

BB&T CORPORATION

2004 STOCK INCENTIVE PLAN

Performance Unit Award Agreement

 

Name of Participant:  

 

Grant Date:   February     , 2007 Performance Period:   January 1, 2007 through
December 31, 2009

THIS AGREEMENT (the “Agreement”), made effective as of February     , 2007 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
and                                                   an Employee (the
“Participant”);

RECITALS:

BB&T desires to carry out the purposes of the BB&T Corporation 2004 Stock
Incentive Plan, as it may be amended and/or restated (the “Plan”), by affording
the Participant a long-term incentive compensation opportunity as hereinafter
provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Performance Award. Subject to the terms of this Agreement and the Plan, BB&T
hereby grants the Participant a long-term incentive compensation opportunity
relating to Performance Units (the “Award”) in accordance with the following
provisions:

(a) Performance Period. The performance period (“Performance Period”) for the
Award shall be January 1, 2007 through December 31, 2009.

(b) Partial Performance Period.

 

  (i)

Involuntary Termination Without Cause, Death, Disability and Retirement. If the
Participant ceases to be a Participant in the Plan during the Performance
Period, the Participant’s Award for such Performance Period due to the
Participant’s termination of employment (i) involuntarily by the Company and its
Affiliates without Cause, or (ii) due to death, or Disability, or Retirement,
the Participant’s Award for the Performance Period shall be payable in



--------------------------------------------------------------------------------

 

accordance with this Agreement, and prorated to reflect such Participant’s
actual number of full months of employment during the Performance Period. A
termination shall be for “Cause” if the termination of the Participant’s
employment by the Company and its Affiliates is on account of the Participant’s
(a) dishonesty, theft or embezzlement; (b) refusal or failure to perform the
Participant’s assigned duties for BB&T or an Affiliate in a satisfactory manner;
or (c) engaging in any conduct that could be materially damaging to BB&T or its
Affiliates without a reasonable good faith belief that such conduct was in the
best interest of BB&T or any of its Affiliates. The determination of whether
termination is for Cause shall be made by the Administrator (or its designee, to
the extent permitted under the Plan), and its determination shall be final and
conclusive.

 

  (ii) Change of Control. If, while the Participant is an Employee, there is a
Change of Control during the Performance Period, the Participant’s Award for the
Performance Period shall be one hundred percent (100%) of the Participant’s
Target with the Target Level of Achievement being deemed attained for the
Performance Period as of the Change of Control prorated to reflect such
Participant’s actual number of full months of participation during the
Performance Period through the date of the Change of Control.

 

  (iii)

(1) For purposes of Section 2(b)(ii) above, a “Change of Control” will be deemed
to have occurred on the earliest of the following dates: (1) the date any person
or group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
twenty percent (20%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive two-year period
during the term of the Award constituted BB&T’s Board of Directors, plus new
directors whose election or nomination for election of BB&T’s shareholders is
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of such two-year period (collectively, the
“Continuing Directors”), cease for any reason during such two-year period to
constitute at least two-thirds of the members of such Board of Directors; or
(iii) the

 

- 2 -



--------------------------------------------------------------------------------

 

date the shareholders of BB&T approve a merger or consolidation of BB&T with any
other corporation or entity regardless of which entity is the survivor other
than a merger or consolidation which would result in the voting securities of
BB&T or such surviving entity outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power of the voting securities of BB&T or such surviving entity
outstanding immediately after such merger, consolidation or reorganization
(provided, however, that if consummation of such merger, consolidation or
reorganization is subject to the approval of federal, state or other regulatory
authorities, then, unless the Administrator determines otherwise, a “Change of
Control” shall not be deemed to occur until the later of the date of shareholder
approval of such merger or other event or the date of final regulatory approval
of such merger or other event); or (iv) the date the shareholders of BB&T
approve a plan of complete liquidation or winding-up of BB&T or an agreement for
the sale or disposition by BB&T of all or substantially all of BB&T’s assets; or
(v) any event occurs that the Board of Directors of BB&T determines should
constitute a change of control.

(2) Notwithstanding Section 2(b)(iii)(1) herein above, the term “Change of
Control” shall not include any event which the Board of Directors of BB&T (or,
if the event described in Section 2(b)(iii)(1)(ii) above has occurred, a
majority of the Continuing Directors), prior to the occurrence of such event,
specifically determines, for the purpose of the Plan and/or this Agreement, is a
“merger of equals” (regardless of the form of the transaction), unless such
determination is revoked within one year after the occurrence of the event that
otherwise would constitute a Change of Control by a majority of the directors of
BB&T if BB&T is a surviving corporation, or by a majority of the directors of
the surviving corporation if BB&T is not the surviving corporation, who in
either case were Continuing Directors immediately prior to the effective time of
such event or were elected or nominated for election as directors of the
surviving corporation by a vote of at least two-thirds of the directors who were
Continuing Directors immediately prior to such effective time. Any determination
concerning whether a transaction is a “merger of equals” shall be solely within
the discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be. In the event that the Board of Directors of BB&T
or the Continuing Directors, as the case may be, determine that a transaction
does constitute a merger of equals, then, notwithstanding the provisions of
Section 2(b)(iii)(1) herein above, the vesting of the Award will not be
accelerated due to the merger of equals, but the Award shall instead continue to
vest, if at all, in accordance with the provisions of Section 3 and Section 4
herein.

 

- 3 -



--------------------------------------------------------------------------------

(c) Performance Measures for Award. The pre-established three year Performance
Period’s Performance Measure shall be applicable to the Award, and the
Participant’s targeted percentage (“Target %”) and potential projected cash
payout to the Participant, based upon the Level of Achievement, are as follows:

 

  (i) Performance Measure: cash basis return on shareholders’ equity (“ROE”).

 

  (ii) For purposes of the Award, there shall be levels of achievement (“Levels
of Achievement”), including, threshold (“Threshold”), target (“Target”), and
maximum (“Maximum”) (the Threshold Level of Achievement shall be a ROE of
            % for the Performance Period; the Target Level of Achievement shall
be a ROE             % for the Performance Period; and the Maximum Level of
Achievement shall be a ROE of             % for the Performance Period). The
Levels of Achievement range from the Threshold Level of Achievement to the
Maximum Level of Achievement as illustrated in the Level of Achievement Chart
attached hereto as Exhibit A and made a part hereof. Levels of Achievement
between a ROE of             % and a ROE of             % that are not listed on
the Level of Achievement Chart, are interpolated by the Administrator in .01%
increments.

 

  (iii) For avoidance of doubt in the interpretation of the Level of Achievement
Chart, there will not be an Award payout if the Threshold Level of Achievement
is not attained for the Performance Period. If the Threshold Level of
Achievement is attained for the Performance Period, the Award payout to the
Participant will be one-fourth (i.e., 25 percent) of the amount of the Award
payout that would have been made to the Participant if the Target Level of
Achievement had been attained. If the Maximum Level of Achievement is attained
for the Performance Period, the Award payout to the Participant will be two
(2) times (i.e., 200 percent) the amount of the Award payout that would have
been made to the Participant if only the Target Level of Achievement had been
attained.

 

  (iv) The projected Award payout to the Participant, if either the Target Level
of Achievement or if the Maximum Level of Achievement is attained for the
Performance Period, is summarized in the following chart (with certain
assumptions concerning the Participant’s base salary for 2007, 2008, and 2009):

 

- 4 -



--------------------------------------------------------------------------------

2007 Base

Salary1

  2008 Base
Salary1   2009 Base
Salary1   Target
%    

Target Payout

(if Target Level

of Achievement
Attained)2

   

Maximum Payout
(if Maximum
Level of

Achievement is
Attained)2

    Performance
Units3 $               $                $                             %   $
               4   $                4  

 

3. Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Sections 2, 4 and 5 herein), the
Award shall be 100% vested and earned on January 1, 2010, following the
December 31, 2009 expiration of the Performance Period. The Administrator has
sole authority to determine whether and to what degree the Award has vested and
is payable and to interpret the terms and conditions of this Agreement and the
Plan.

4. Forfeiture of Award. Except as may be otherwise provided in the Plan or in
this Agreement, in the event that the employment of the Participant with BB&T or
an Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the shares of Common Stock underlying the Award. The Administrator
(or its designee, to the extent permitted under the Plan) shall have sole
discretion to determine if a Participant’s rights have terminated pursuant to
the Plan and this Agreement, including but not limited to the authority to
determine the basis for the Participant’s termination of employment. The
Participant expressly acknowledges and agrees that, except as otherwise provided
in this Agreement, the termination of the Participant’s employment shall result
in forfeiture of the Award and any underlying payout to the extent the Award has
not vested as of the Participant’s termination of employment date.

5. Award Payout.

(a) The Award and the number of Performance Units that the Award represents
shall, if at least the Threshold Level of Performance is met, be payable, and
paid, in cash, shares of Common Stock, or a combination of cash and shares of
Common Stock, as determined by the Administrator in its sole discretion.

(b) Award payout shall, upon vesting of the Award, be made to the Participant
(or in the event of the Participant’s death, the Participant’s beneficiary or
beneficiaries) no later than either (a) the 15th day of the third month
following the December 31, 2009 end of the Performance Period, or, if a Change
of Control occurs during the Performance Period, (b) the 15th day of the third
month following the calendar year in which a Change of Control occurs, or
otherwise in accordance with Code Section 409A, related regulations and other
guidance.

--------------------------------------------------------------------------------

1

Solely for illustration purposes, projections assume a salary increase on
April 1, 2007, based upon Mercer Consulting’s 2006 report, and assume a 4
percent increase for 2008 and 2009.

2

The projected payouts will change based upon the Participant’s actual base
salary for 2007, 2008, and 2009.

3

Performance Unit calculation is based upon a grant price of $             for
projected Award purposes only.

4

Pursuant to the terms of the Plan, in the Administrator’s discretion Performance
Awards may be payable in cash, in shares of Common Stock, or in a combination of
both. For projection purposes only, cash amounts are used.

 

- 5 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant is or may be a “specified
employee” (as defined in Code Section 409A, related regulations or other
guidance), a distribution due to separation from service may not be made before
the date that is six months after the date of separation from service, or, if
earlier, the date of death of the Participant (with all such payments that
otherwise would have been made during such six-month period to be made during
the seventh month following separation from service), in each case except as may
be otherwise permitted under Code Section 409A, related regulations or other
guidance.

6. No Right to Continued Employment or Service. Neither the Plan, the grant of
the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.

7. Nontransferability of Award and Shares. The Award, and any Award payout,
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a transfer.

8. Superseding Agreement: Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T, including, but not
limited to, any restrictive covenants contained in such agreements.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

10. Amendment and Termination, Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

11. Withholding; Tax Matters.

(a) BB&T shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to the Award. Prior to the
delivery or transfer of any certificate for shares of Common Stock or any other
benefit conferred under the Plan, BB&T shall require the Participant to pay to
BB&T in cash the amount of any tax or other amount required by any governmental
authority to be withheld and paid over by BB&T to such authority for the account
of such recipient. Notwithstanding the foregoing, the Administrator may
establish procedures to permit a recipient to satisfy such obligation in whole
or in part, and any local, state, federal, foreign or other income tax
obligations relating to the Award, by electing (the “election”) to have BB&T
withhold shares of Common Stock from the shares of Common Stock to which the
recipient is entitled. The number of shares of Common Stock to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the payout, if any, pursuant to the Award,
and the Participant is in no manner relying on BB&T or its representatives for
an assessment of such tax consequences. The Participant acknowledges that there
may be adverse tax consequences with respect to the Award and that the
Participant should consult a tax advisor. The Participant acknowledges that the
Participant has been advised that the Participant should consult with the
Participant’s own attorney, accountant, and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that BB&T has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Participant.

12. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding on the parties hereto.

13. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

- 7 -



--------------------------------------------------------------------------------

15. Compliance with Laws, Restrictions on Award and Shares of Common Stock. BB&T
may impose such restrictions on the Award and the shares of Common Stock or
other benefits underlying the Award or relating to the payout of the Award as it
may deem advisable, including without limitation restrictions under the federal
securities laws, federal tax laws, the requirements of any stock exchange or
similar organization and any blue sky, state or foreign securities laws
applicable to such Award or shares of Common Stock. Notwithstanding any other
provision in the Plan or the Agreement to the contrary, BB&T shall not be
obligated to issue, deliver or transfer any shares of Common Stock, make any
other distribution of benefits under the Plan, or take any other action, unless
such delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of
Securities Act). BB&T may cause a restrictive legend or legends to be placed on
any certificate for shares of Common Stock issued pursuant to the Award in such
form as may be prescribed from time to time by applicable laws and regulations
or as may be advised by legal counsel.

16. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

17. Counterparts, Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.

19. Adjustment of Awards upon Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the day and year first above written.

 

BB&T CORPORATION By:  

 

PARTICIPANT  

 

 

- 9 -